Citation Nr: 0304982	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  96-43 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from July 1972 to July 1975, 
and from June 1977 to July 1981.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter was previously remanded in February 2000 for 
additional evidentiary development, and that the action 
requested in the remand has been accomplished to the extent 
possible.  This claim is now ready for appellate review.


FINDING OF FACT

Residuals of a neck injury are related to active service.


CONCLUSION OF LAW

Residuals of a neck injury were incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002), 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that this matter has already 
been developed pursuant to the guidelines established in the 
recently enacted Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West 2002) (VCAA).  In this regard, the 
record reflects that the veteran was furnished with a 
comprehensive Department of Veterans Affairs (VA) examination 
in May 2000 to determine the nature and etiology of any 
disorders of the neck, and a previous medical opinion is also 
of record.  In addition, the veteran has been repeatedly 
advised of the need for evidence supporting a relationship 
between a current neck disability and service in the original 
rating decision that denied service connection for a neck 
disorder in March 1996, the August 1996 statement of the 
case, and the April 1998 and August 2000 supplemental 
statements of the case, and was also advised in those 
documents of the steps the regional office (RO) had taken to 
develop his claim.  Moreover, after affording the veteran 
with the May 2000 examination, the veteran had clearly been 
notified of the results of that examination, and September 
2002 correspondence from the RO gave the veteran an 
opportunity to submit additional evidence in support of his 
claim.  

Thus, the veteran was aware of the steps that had been taken 
by the RO to develop his claim and therefore the action that 
he could take to supplement those steps.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The record further 
reflects that the veteran has been advised of the applicable 
laws and regulations and there is no indication that there 
are any outstanding pertinent records or documents that have 
not been obtained or that have not been adequately addressed 
in documents or records that are already contained within the 
claims folder.  Finally, since the Board has decided to grant 
the claim, any failure to notify and/or develop the claim 
under the VCAA can not be considered prejudicial to the 
veteran.  Accordingly, based on all of the above, the Board 
has concluded that further notice and/or development in this 
matter is not required under the VCAA.

The veteran's service medical records note that the veteran 
was involved in a motor vehicle accident in April 1980, in 
which he was thrown from the car.  They further indicate that 
the veteran was rendered unconscious as a result of the 
accident and that skull and cervical spine X-rays were taken 
as part of the emergent care provided to the veteran 
immediately after the accident.  Complaints of left shoulder 
pain were noted following the accident, and in June 1980, 
there was an assessment of acromioclavicular (AC) strain of 
the left shoulder.  The service medical records contain no 
complaints, diagnoses, or opinions of neck pain or pathology.  

A VA hospital summary from November 1981 reflects that the 
veteran was hospitalized at this time for the repair of a 
midline incisional hernia.  Physical examination revealed no 
complaints or treatment associated with the veteran's neck.

In a January 1986 statement, the veteran indicated that his 
left shoulder was aggravated as a result of an altercation 
that resulted when he was assaulted in April 1985.

A January 1986 private medical statement from Dr. H. reflects 
that the veteran had been under his care from May to November 
1985 for a chronic acute strain and sprain of the left 
shoulder, with associated muscular spasm.  

VA medical examination in June 1987 revealed that the veteran 
reported an in-service injury to his left shoulder.  

VA outpatient treatment records for the period of May to 
November 1993 reflect that the veteran was now receiving 
treatment for both shoulders.  There were no entries 
regarding complaints or treatment of any neck problems.  

In December 1995, the veteran filed a claim for service 
connection for three ruptured discs in his neck.  The veteran 
stated that these were incurred in a car accident in April 
1980.

A VA examination was conducted in January 1996.  The veteran 
stated that the dislocated discs in his neck caused shoulder 
problems and severe headaches.  A history of a motor vehicle 
accident in 1980, which resulted in loss of consciousness for 
three weeks and subsequent amnesia and headaches, was noted.  
Sensory and motor examination was intact.  Full range of 
motion and no spasm were noted.  The general medical examiner 
reported tenderness along the left paraspinous and a positive 
Tinel sign around each elbow with complaints of tingling to 
the fifth fingers.  X-ray examinations of both shoulders and 
cervical spine were negative.  The neurological examiner 
provided an impression of facial/cranial pain without trigger 
point, possibly secondary to head trauma.  The general 
medical examination diagnosis included headache with 
occipital pain, bilateral tarsal tunnel syndrome, and history 
of bilateral shoulder pain status post left shoulder 
arthroscopy.

In a January 1996 statement, Mr. C., a VA medical social 
worker, noted a conversation he had had with Dr. G., a VA 
orthopedic physician who had been treating the veteran on an 
outpatient basis.  In this particular conversation, Mr. C. 
stated that Dr. G. informed him that the veteran had a 
ruptured disc which could affect individuals in different 
ways.  

In a "Statement of Patient's Treatment," dated in September 
1996, a VA physician, Dr. G., stated that the veteran had 
ruptured cervical discs and that this condition was probably 
related to the accident in 1980.

VA spine examination in May 2000 revealed the veteran's 
reported history of a motor vehicle accident in 1980, in 
which the veteran was thrown from his vehicle and sustained 
left shoulder and abdominal injury.  The examiner noted that 
with respect to the veteran's complaints of neck and disc 
problems, the veteran related that his neck problems began 
after a fight with another person in 1985.  Physical 
examination of the neck revealed some mild soft tissue 
tenderness bilaterally.  Previous cervical spine X-rays from 
1995 were noted to reflect some disc degeneration at C4-5 and 
C5-6, mild to moderate in nature, with some foraminal 
narrowing, while current X-rays indicated a mild spondylosis 
at C6-7 and no other abnormalities.  It was also noted that 
cervical spine X-rays from 1996 also indicated that there 
were no significant abnormalities.  The diagnosis included 
cervical spondylosis at C5-6, C6-7, with mild spurring.  It 
was this examiner's opinion that there were no findings 
relating the cervical spine complaints by the veteran's 
history, in that the veteran related the beginning of neck 
problems as occurring after a 1985 altercation or fight with 
another individual.  The examiner also reiterated the 
inconsistent cervical spine X-ray findings, as noted above.


II.  Analysis

The Board has carefully reviewed the evidence of record and 
first notes that while the extent of the veteran's cervical 
spine disability is somewhat unclear, it is at least clear 
that recent diagnostic studies have revealed findings to 
support a current diagnosis of cervical spine disability.  
Thus, the Board finds that there is sufficient evidence of a 
current disability with respect to the veteran's cervical 
spine.

In addition, the Board observes that cervical spine 
disability has been specifically linked to the veteran's in-
service auto accident by the September 1996 opinion of Dr. G.

The Board also notes that the primary basis for the negative 
medical opinion of May 2000 is the veteran's reported history 
of the beginning of neck problems following his altercation 
in 1985.  However, in the veteran's January 1986 statement 
more contemporaneous to the incident, there was no mention of 
any neck pain.  In addition, it is apparent that at the time 
Dr. G. reached the September 1996 conclusion that the 
veteran's cervical spine disability was probably related to 
the accident in April 1980, he had been periodically 
evaluating the veteran orthopedically over an extended period 
of time (at least over the period of 1995 to 1996).  
Moreover, although there is also no contemporaneous evidence 
of complaints or treatment of neck problems following the 
1980 accident in service or shortly thereafter, the record 
does reflect that the accident was of an extremely severe 
nature, with medical evidence of unconsciousness and 
significant cranial trauma.  Thus, based on all of the above, 
the Board is more persuaded by the opinion of Dr. G., and 
finds that at the very least, the evidence on the claim is in 
equipoise.  

Congress has created the veterans' benefits system to be both 
"paternalistic" and "uniquely pro-claimant."  See Jaquay 
v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 
222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 
1255 (Fed. Cir. 2000).  Accordingly, giving the veteran the 
benefit of the doubt, the Board finds that there is clinical 
evidence of residuals of a neck injury, that such disability 
has been related to active service by the more persuasive 
medical evidence, and that service connection for residuals 
of a neck injury is therefore warranted.









ORDER

The claim for residuals of a neck injury is granted.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

